Citation Nr: 1024565	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-13 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than schizophrenia, claimed as posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel

INTRODUCTION

The Veteran had honorable active service from July 1976 to March 
1979, and service under other than honorable conditions from 
December 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in July 2007.  A transcript 
of that hearing has been added to the claims file.

Although service connection is currently in effect for 
schizophrenia, the RO developed the Veteran's March 2005 claim as 
one for service connection for posttraumatic stress disorder 
(PTSD) alone.  However, the recent holding of the Court of 
Appeals for Veterans Claims in Clemons v. Shinseki, determined 
that a PTSD claim cannot be limited to a PTSD diagnosis alone, 
but "must rather be considered a claim for any mental disability 
that may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits or 
that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the 
Board now reframes the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder other than 
schizophrenia, claimed as PTSD.  


FINDINGS OF FACT

1.  Service connection for schizophrenia is currently in effect, 
with a disability rating of 100 percent.

2.  The probative and persuasive evidence of record reflects 
repeated diagnoses of schizophrenia, paranoid type, but no 
diagnoses of PTSD or other acquired psychiatric disorders.


CONCLUSION OF LAW

An acquired psychiatric disorder other than schizophrenia, to 
include PTSD, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  An April 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the Veteran was not notified of regulations pertinent to 
the establishment of an effective date and of the disability 
rating, he is not prejudiced thereby, as without a current 
diagnosis of an acquired psychiatric disorder other than 
schizophrenia, the preponderance of the evidence is against his 
claim for service connection.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's 
September 1992 and April 1998 Social Security Administration 
(SSA) disability determinations, and the medical records 
considered in making those decisions, were obtained in December 
2006  38 C.F.R. § 3.159 (c) (2).  A VA mental disorders 
examination had previously been conducted in October 2004, but no 
VA examination was conducted specifically with respect to the 
Veteran's claim for service connection for PTSD; one was not 
obtained as there was no evidence of a currently diagnosed 
acquired psychiatric disorder other than the one for which 
service connection is already in effect.  See 38 C.F.R. § 
3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders 129 S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In this case, the Veteran asserts that as a result of events in 
service, he has an acquired psychiatric disorder other than his 
service-connected schizophrenia.  He argues that events in 
service have caused him to have nightmares, flashbacks, and night 
sweats, as to constitute PTSD and to warrant compensation.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  

The evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD varies depending on whether or not the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors are 
related to combat, that veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory, that is, not contradicted 
by service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.304 (d), (f); see 
also Doran v. Brown, 6 Vet. App. 283, 289 (1994).

But if a Veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, then his or her 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 
147 (1997).  Accordingly, service records or other corroborative 
evidence must substantiate or verify a Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed inservice stressors.  Cohen, 10 Vet. App. at 142.

The Veteran's service personnel records do not indicate combat 
service or any other overseas service, and do not show a combat 
military occupational specialty or awards or decorations 
indicative of combat.  Moreover, he does not allege, and the 
evidence does not show, combat service.  Cohen, 10 Vet. App. at 
147.  Additionally, other than a diagnosis of schizophrenia, 
paranoid type, the Veteran's service treatment records are 
negative for a diagnosis of or treatment for any acquired 
psychiatric disorder.  

Most importantly, the probative and persuasive evidence of record 
does not support a finding of service connection for PTSD or 
other acquired psychiatric disorder, as the Veteran's service-
connected schizophrenia is the sole acquired psychiatric disorder 
that is currently diagnosed.  Private treatment records and VA 
outpatient treatment records dated from January 1987 to February 
2007 primarily reflect diagnoses of schizophrenia, paranoid type, 
chronic; a September 1992 SSA disability evaluation specifically 
indicated that there was no evidence of any anxiety disorder, to 
include PTSD, on examination.  Although the Veteran was referred 
for a "stress evaluation" in October 1998, and reported that he 
had several symptoms of PTSD to include nightmares, flashbacks, 
night sweats, and a history of suicide attempts, a comprehensive 
psychiatric evaluation reveals a diagnosis of schizophrenia, 
chronic paranoid, in partial remission.  To the extent that a 
personality disorder currently exists, as noted in the April 1998 
SSA determination, and as diagnosed during a March 1998 private 
mental status evaluation, service connection cannot be granted 
therefore; personality disorders are considered to be congenital 
or developmental abnormalities, not acquired psychiatric 
disorders, and are not considered to be disabilities for the 
purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2009).  Finally, although an August 2004 VA outpatient 
treatment record showed a positive PTSD "screen," and noted 
that the Veteran was "under active treatment for PTSD," as 
noted, PTSD has not been diagnosed and there is no evidence in 
the claims file that such PTSD treatment ever occurred.  

The Veteran is competent to describe his symptoms and he has 
stated that he has experienced nightmares, flashbacks, night 
sweats, and a history of suicide attempts.  He is not, however, 
competent to diagnose a specific psychiatric disorder such as 
PTSD.  This is not a disability that is capable of lay 
observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  There is no credible medical evidence that the 
Veteran suffers from PTSD.  Instead, the record clearly reflect a 
diagnosis of paranoid schizophrenia, for which the Veteran is 
already receiving compensation.

Ultimately, no acquired psychiatric disorder, other than the 
service-connected schizophrenia, has been diagnosed.  38 C.F.R. 
§§ 3.304(f), 4.125(a); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004) (holding that service connection 
requires a showing of current disability); Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997).  Accordingly, service connection for 
an acquired psychiatric disorder other than schizophrenia, to 
include PTSD, is not warranted.

Because the probative and persuasive evidence of record does not 
reflect a diagnosed acquired psychiatric disorder, other than his 
service-connected schizophrenia, the preponderance of the 
evidence is against the Veteran's claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, other than schizophrenia is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


